Citation Nr: 1820419	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  17-12 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for Type II diabetes mellitus as due to herbicide exposure, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for ischemic heart disease (IHD) as due to herbicide exposure, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen the claim for service connection for macular degeneration as due to herbicide exposure, and if so, whether service connection is warranted.

4.  Entitlement to service connection for Type II diabetes mellitus.

5.  Entitlement to service connection for macular degeneration.

6.  Entitlement to service connection for kidney disease, to include as due to herbicide exposure. 

7.  Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1959 to December 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran withdrew his request for a Board hearing in February 2018.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(e) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In an unappealed January 2013 rating decision, the RO denied service connection for diabetes mellitus, IHD, and macular degeneration.

2.  Evidence received since the January 2013 rating decision is new and material and raises a reasonable possibility of substantiating the claims of entitlement to service connection for diabetes mellitus and macular degeneration.

3.  Evidence received since the final January 2013 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for IHD.

4.  The evidence is at least in equipoise as to whether the Veteran was exposed to herbicide agents during his period of service in Thailand.

5.  The Veteran's currently diagnosed type II diabetes mellitus is presumed to be related to in-service exposure to herbicide agents.

6.  The Veteran's macular degeneration has been found to be age-related; the evidence does not show that it first manifest in service or is otherwise related to service, to include herbicide exposure.

7.  The Veteran does not have a current diagnosis of kidney disease.

8.  Tuberculosis did not manifest during service and was not caused by any in-service disease, injury, or event during service.


CONCLUSIONS OF LAW

1.  The January 2013 rating decision denying service connection for diabetes, IHD, and macular degeneration is final and binding.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received since the last denial of service connection for diabetes mellitus and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

3.  New and material evidence has been received since the last denial of service connection for macular degeneration and the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

4.  New and material evidence has not been received since the last denial of service connection for IHD and the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (a) (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for type II diabetes mellitus have been met.  38 U.S.C. § 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e) (2017).

6.  The criteria for service connection for macular degeneration, to include as due to herbicides, have not been met.  38 U.S. C. §§ 1110, 1131, 5107 (2012); 38 C .F.R. 
§§ 3.102, 3.303 (2017).

7.  The criteria for service connection for kidney disease, to include as due to herbicides, have not been met.  38 U.S. C. §§ 1110, 1131, 5107 (2012); 38 C .F.R. 
§§ 3.102, 3.303 (2017).

8.  The criteria for service connection for tuberculosis have not been met.  
38 U.S. C. §§ 1110, 1131, 5107 (2012); 38 C .F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).
New and Material-Laws and Analysis

The Veteran was initially denied service connection for diabetes, IHD, and macular degeneration in a January 2013 rating decision.  Regarding diabetes and macular degeneration, the RO denied the claims because there was no evidence that these disorders were incurred in service or were otherwise related to service.  As for IHD, the RO denied the claim as the evidence did not show that the Veteran had been diagnosed with IHD.  The Veteran was notified of the rating decision, but did not appeal the decision.  As such, the January 2013 rating decision became final and binding on the merits.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.

A claim will be reopened in the event that new and material evidence is presented.  38 U.S.C. § 5108.  Because the January 2013 rating decision was the last final disallowance, the Board must review all of the evidence submitted since that rating decision to determine whether the Veteran's claims for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108 . 

With regard to petitions to reopen previously and finally disallowed claims, the Board must conduct a two-part analysis.  First, the Board must determine whether the evidence presented or secured since the prior final disallowance of the claim is "new and material."  Second, if the Board determines that the evidence is "new and material," it must reopen the claim and evaluate the merits of the claim in view of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Section 3.156(a) provides as follows: A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156 (a) (2017). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id at 118. 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 2013 rating decision consisted of the Veteran's service treatment records, VA treatment records dated from 2010 to 2012, private medical records from Woods Memorial Hospital dated from 2004 to 2007, and the Veteran's lay statements.  

Diabetes and Macular Degeneration

As noted above, the January 2013 rating decision denied the claim for diabetes and macular degeneration because there was no evidence that these disorders were incurred in service or were otherwise related to service.  

The Veteran's lay statements prior to the January 2013 rating decision note that he served at the Takhli, Thailand Air Force Base; however, he did not provide any indication as to how his diabetes or macular degeneration were related to service. 

Newly submitted lay statement following the January 2013 rating decision, include assertions by the Veteran that he was exposed to herbicides while stationed in Thailand in 1962.  See April 2014 claim to reopen service connection.  In an April 2017 affidavit, the Veteran indicated that his military occupation specialty was that of senior vehicle operator.  He stated that he often traveled near the perimeter of the base where herbicides were used to control vegetation.   The Veteran contends that his diabetes and macular degeneration are due to in-service herbicide exposure.

The Board finds that this evidence is new and material within the meaning of applicable law and regulations because it is probative of the issue at hand.  The Veteran's statements are new, as such evidence was not of record prior to the issuance of the January 2013 rating decision.  Moreover, the Veteran's statements (presumed to be credible), are material, as they relate to the unestablished element of a nexus between the Veteran's diabetes and macular degeneration and in-service exposure to herbicides.  Accordingly, the Board finds that the newly added evidence relates to an unestablished fact necessary to substantiate the Veteran's claims of service connection for diabetes mellitus and macular degeneration.  38 C.F.R. 
§ 3.156 (a).  As such, the Veteran's claims are reopened.

Ischemic Heart Disease

Regarding the claim to reopen service connection for IHD, and as discussed above, the January 2013 rating decision initially denied this claim because the Veteran had not shown that he had been diagnosed with IHD.  Therefore, in order to reopen the claim, the evidence must show that he has a current diagnosis of IHD, as this was the basis for the previous denial in the January 2013 rating decision.  

A review of the record since the January 2013 rating decision includes VA treatment records dated from September 2011 to February 2017.  These records demonstrate that the Veteran has a current diagnosis of hypertension, hyperlipidemia, and chronic atrial fibrillation; however, the Veteran has not been diagnosed with IHD or coronary artery disease (CAD).  In a September 2015 VA history and physical note (in Virtual VA), the Veteran denied a history of CAD (coronary artery disease) or myocardial infarction.  

Private treatment records received since the January 2013 rating decision similarly fail to show a current diagnosis of IHD or CAD.  The remaining evidence of record received after the January 2013 rating decision does not provide any indication that the Veteran has been diagnosed with IHD.  

As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  For these reasons, the Board concludes that new and material evidence has not been received to reopen the claim for service connection for IHD.

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Diabetes Mellitus

The Board notes that certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service. 
38 U.S.C. § 1116 (a)(1); 38 C.F.R. § 3.307 (a)(6). 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H ("M21-1").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  See M21-1, Part IV.ii.1.H.5.a.

If a veteran served in the U.S. Air Force in Thailand during the Vietnam era at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang Royal Thai Air Force Base (RTAFB) as an Air Force security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, herbicide exposure should be conceded on a facts-found or direct basis.  See M21-1, Part IV.ii.1.H.5.b.

The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309 (e).  Under 38 C.F.R. § 3.309 (e), presumptive service connection based on Agent Orange exposure is available for type 2 diabetes.

The Veteran maintains that his currently diagnosed diabetes is related to in-service herbicide exposure while serving in Thailand.  Specifically, he contends that he was exposed to herbicide agents while serving as a senior vehicle operator on Takhli Air Force Base.  He indicated that his duties required him to travel often near the perimeter of the base where herbicides were used to control vegetation.   See Veteran's April 2017 affidavit.  

The available personnel records confirm that the Veteran was attached to the 430th Tactical Fighter Squadron at Takhli Royal Thai Air Force Base from September through December 1962.  His DD Form 214 confirms that he was in the 832nd transportation squadron and served as a vehicle operator.  

The Board acknowledges that the Veteran did not serve in a position which VA has conceded as being exposed to herbicides on the base; however, the Board finds that the Veteran's statements that he was required to work near the perimeter of the  airfield/base to be credible evidence of such exposure.

Therefore, the Board finds that based on the Veteran's competent and credible lay statements regarding his responsibility as a vehicle operator near and around the perimeter of the base as a part of his duties while serving in Thailand, all reasonable doubt should be resolved in his favor and it is at least as likely as not that he meets the criteria for conceding exposure to an herbicide agents during active military service in Thailand.  See M21-1, Part IV.ii.1.H.5.b.

The remaining inquiry is whether the Veteran currently has the claimed diabetes mellitus, type II.  The clinical evidence of record demonstrates that the Veteran has been diagnosed with this disability.  See e.g., April 2017 VA treatment record in Virtual VA (showing treatment for diabetes).  

Resolving any doubt in the Veteran's favor, his exposure to herbicide agents in Thailand during the Vietnam Era has been conceded.  Accordingly, service connection for diabetes mellitus, type II is granted.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102.

Service Connection Analysis for Macular Degeneration

The Veteran essentially maintains that his eye disorder, diagnosed as macular degeneration, is related to his in-service herbicide exposure. 

Initially, the Board finds that, although the is presumed to have been exposed to herbicide agents during service, macular degeneration is not among the diseases listed under 38 C.F.R. § 3.309 (e) for which presumptive service connection based on herbicide exposure is available.  As such, service connection based on a presumptive theory of entitlement must be denied.

Next, the Board finds that direct service connection is also not warranted as there is no indication that the Veteran's macular degeneration was incurred in service or that it was otherwise related to service.  In this regard, service treatment records are absent for any complaints, diagnoses, or treatment for macular degeneration.  In a November 1963 Report of Medical Examination, conducted at service separation, a clinical evaluation of the Veteran's eyes was normal.  The Veteran also denied having any eye trouble on his November 1963 Report of Medical History, completed by the Veteran at service separation. 

Post-service medical evidence shows that the Veteran's macular degeneration has been found to be age-related.  Specifically, a January 2011 "statement of legal blindness" provided by the Eye Associates of New Mexico indicated that the Veteran had a diagnosis of "Wet age-related macular degeneration."

The remaining evidence of record does not show that the Veteran's degeneration was incurred in service or that it is otherwise related to service.  The Board acknowledges the Veteran's contention that his macular degeneration is due to herbicide exposure.  However, as a lay person, the Veteran is not competent to provide an opinion as to the etiology of his macular degeneration as he has not been shown to have the requisite medical knowledge, training, or experience. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Macular degeneration is a medically complex disease process because of its multiple possible etiologies (such as advanced age), requires specialized testing to diagnose, and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, and based on the record, the competent and probative evidence weighs against a finding of relationship between the Veteran's macular degeneration and service, to include in-service herbicide exposure.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

Service Connection Analysis for Kidney Disease

The Veteran maintains that he has kidney disease that is related to his in-service herbicide exposure.  Although the Board has found that the Veteran was exposed to herbicides during service, the current available evidence of record does not show that the Veteran has been diagnosed with kidney disease. 

VA treatment records in September 2011 show that the Veteran did not have kidney stones, dysuria, frequency of urination, incontinence, hematuria, or discharge.  

During an August 2012 VA primary care noted, the Veteran indicated that his gallbladder was removed in late July 2012 by a non-VA provider.  The Veteran reported that there were problems following the surgery, and that a drainage tube was placed incorrectly and that he began going into kidney failure.  There was no indication, however, that the Veteran had kidney disease.  Further, subsequent VA treatment records in 2015 show that the Veteran was kept on Lisinopril (used to treat high blood pressure) because the Veteran's last kidney values were noted to be "ok."

Private records include 2004 treatment notes from the Woods Memorial Hospital.  An October 2004 CT of the abdomen showed no focal abnormalities of the kidneys, although the Veteran was noted to have three right renal cysts.  In a March 2007 CT of the abdomen, the Veteran was noted to have only one renal cyst and the kidneys were "otherwise unremarkable."  No additional treatment is noted for the Veteran's renal cyst.  There is also no indication during these CT scans that the Veteran had kidney disease. 

The remaining evidence of record does not show a diagnosis of kidney disease.  

The Board acknowledges the Veteran's belief that he has kidney disease.  However, as a lay person, the Veteran is not competent to diagnose kidney disease as he has not been shown to have the requisite medical knowledge, training, or experience. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Kidney disease is a medically complex disease process because of its multiple possible etiologies, require specialized testing to diagnose, and manifests even observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, the Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a current diagnosis of kidney disease. The Veteran has not met his burden of establishing the existence of a current disability.  "In the absence of proof of a present disability there can be no valid claim."  See Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44.  For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for kidney disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Tuberculosis

The Veteran filed a claim for service connection for tuberculosis in June 2016, but did not provide any details as to how his claimed tuberculosis was related to service.  Review of the service treatment records established that the Veteran did not seek treatment for and was not diagnosed with tuberculosis.  In his November 1963 Report of Medical History, the Veteran indicated that his father had previously had active tuberculosis; however, there was no indication that the Veteran had or had previously been infected with tuberculosis.  

Post-service VA treatment records are negative for diagnoses or treatment for tuberculosis.  

The Veteran also submitted results of a quantiferon TB Gold test dated in June 2016, which showed "mycobacterium tuberculosis infection likely."  There was no further indication as to the etiology of the Veteran's tuberculosis.  

Although a VA examination was not provided in connection with the tuberculosis claim, the Board finds that one is not required.  See 38 C.F.R. § 3.159 (c)(4) (2017).  In this case, as discussed above, there is simply no indication that the Veteran's likely mycobacterium tuberculosis was related to his time in service.  The Veteran has not provided any lay or medical evidence as to the likely etiology of his claimed tuberculosis.  As such, VA is not required to obtain an examination or medical opinion as to this claim, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006), (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

For these reasons, and based on the record, the competent and probative evidence weighs against a finding of relationship between the Veteran's likely mycobacterium tuberculosis infection and service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for diabetes mellitus is reopened.

Service connection for type II diabetes mellitus is granted. 

New and material evidence not having been received, the claim of entitlement to service connection for IHD is not reopened; and the claim is denied.

New and material evidence having been received, the claim of entitlement to service connection for macular degeneration is reopened.

Service connection for macular degeneration is denied. 

Service connection for kidney disease is denied.

Service connection for tuberculosis is denied.




______________________________________________
BISWAJIT CHATTERJEE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


